Citation Nr: 9918300	
Decision Date: 06/30/99    Archive Date: 07/08/99

DOCKET NO.  98-06 503	)	DATE
	)
	)


THE ISSUE

Whether attorney fees for past due benefits may be awarded 
pursuant to the January 31, 1996, attorney fee agreement.  



REPRESENTATION

Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from November 1950 to November 1952.  

This matter was previously the subject of a BVA decision 
dated September 9, 1998.  The Board, sua sponte, ordered 
Reconsideration of the September 1998 BVA decision.  However, 
in a December 16, 1998 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
September 1998 decision.  As such, the September 1998 Board 
decision will not be reconsidered.  


FINDINGS OF FACT

1.  The Board entered a final decision on September 12, 1995 
which, inter alia, denied service connection for tinnitus; a 
notice of disagreement was received by the VA with respect to 
that claim on May 5, 1992; and the veteran's attorney was 
retained on January 31, 1996, within one year of the date of 
the Board's decision.  

2.  The written fee agreement signed by the veteran and his 
attorney in January 1996 provides that 20 percent of any past 
due benefits was to be paid by the VA to the veteran's 
attorney.  

3.  A rating decision dated in March 1998 granted service 
connection for tinnitus, and that decision resulted in past 
due benefits being payable to the veteran for the time period 
between September 30, 1996, and March 10, 1998.  



CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of 20 percent of past due benefits for service connection for 
tinnitus for the period of time between September 30, 1996, 
and March 10, 1998, pursuant to the January 31, 1996, 
attorney fee agreement have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board promulgated a final decision on 
September 12, 1995 that, inter alia, denied service 
connection for tinnitus.  A notice of disagreement pertaining 
to that decision was received by the RO in May 1992.  The 
record also reflects that the veteran and his attorney 
entered into a contingent fee agreement on January 31, 1996, 
to represent the veteran in connection with his VA claim.  
That agreement provided that 20 percent of past due benefits 
was to be paid by the VA to the veteran's attorney for that 
representation.  

Based on this evidence, the Board finds that the January 31, 
1996, attorney fee agreement satisfied the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.  

An appeal of the Board's September 1995 decision was 
initiated at the Court, but in July 1996, the veteran's 
attorney filed a written notice of the desire to withdraw the 
appeal, and the appeal was dismissed by the Court.  The 
veteran and his representative then reopened his claim for 
service connection for tinnitus on September 30, 1996, and in 
a rating decision dated in March 1998, service connection for 
tinnitus was granted.  That decision resulted in past due 
benefits being payable to the veteran between September 30, 
1996, and March 10, 1998.  In a letter to the veteran and his 
attorney dated in April 1998 the RO indicated that the 
maximum amount of past due benefits resulting from that award 
had been computed at $1,690, and that 20 percent of that 
amount, $338 had been withheld as representing the maximum 
attorney fee payable for those past due benefits.  
Accordingly, the Board finds and concludes that attorney fees 
in the amount of 20 percent of past due benefits are payable 
by the VA to the veteran's attorney for the time period 
between September 30, 1996, and March 10, 1998 for service 
connection for tinnitus.  


ORDER

Attorney fees in the amount of 20 percent of past due 
benefits for service connection for tinnitus for the time 
period between September 30, 1996, and March 10, 1998, may be 
awarded pursuant to the January 31, 1996, attorney fee 
agreement.  


		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


